DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Receipt of Applicant’s amendments filed on December 8, 2021 is acknowledged.

Response to Amendment
Applicant amended claims 19 and 20.

Claims 19 and 20 are pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claims 19 and 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Regarding 112 Rejections
Examiner initially rejected claims 19-20 under 35 USC 112(b) / 2nd paragraph as being indefinite. Applicant amended its claims to address these issues. In view of the amended claims, Examiner withdraws this rejection.



Regarding 101 Rejections
Examiner initially rejected claims 19-20 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that its claims recite subject matter which is non-conventional and non-generic. Examiner does not find this argument persuasive. Applicant’s argument is merely conclusory and provides no analysis as to how its subject matter is significantly more/non-conventional and non-generic. Merely because the claims are different than what Applicant has defined as conventional does not necessarily mean they amount to something that is actually non-conventional and non-generic. Applicant provides no explanation as to how this difference amounts to something that non-conventional and non-generic. Additionally, the variable price associated with the tag is not commensurate in scope with Applicant’s claims. Applicant’s arguments that there isn’t a 102 reference is not persuasive because that is not the standard for determining whether something is non-conventional and non-generic. 
Examiner maintains this rejection.

Regarding Prior Art Rejections
Examiner initially rejected claims 19-20 under 35 USC 102 as being unpatentable over the prior art.
Applicant’s arguments with respect to claims 19-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection
Examiner maintains this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 20, this claim is indefinite for the following reasons:
The claim recites the limitation "the payment processing" in the 4th line of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea which may be summarized as updating an NFC tag with transaction/payment information. 

Claim 19 recites the limitations of: 
obtain amount data input by a merchant; 
store NFC tag data; 
generate a custom order number for identifying a transaction, 
wherein a payment state for the custom order number is set to be an unpaid state when the transaction is not paid, 
update the amount data and the custom order number into the stored NFC tag data to generate an updated NFC tag.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a system, an external or built-in input device, processor, memory, non-transitory computer-readable instructions, a tag receiving terminal, an NFC tag; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
store NFC tag data; 

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a system, an external or built-in input device, processor, memory, non-transitory computer-readable instructions, a tag receiving terminal, an NFC tag; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
store NFC tag data; 

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0014], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claim 20 further defines the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claim does not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claim 20 is directed to an abstract idea. Thus, the dependent claim 20 is not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schoening, US Patent Application Publication No. 2013/0233922 in view of Uchimura, US Patent Application Publication No. 2021/0035085.
Regarding claim 19;
A system, comprising: 
an external or built-in input device having at least one first processor, and a first memory storing first non-transitory computer-readable instructions, that when executed by the at least one first processor, 
See Schoening [0048] The communication module 33 transmits data to and receives information from various information user terminals or other interfaces such as a computer station 34, a personal data assistant (PDA) 36, or a headset 38 via a communication antenna 40 or other visual or audio or even tactile interfaces.

cause the at least one first processor to obtain amount data input by a merchant; 
See Schoening [0056] To ensure proper delivery to customers, the command system 12 matches the correct finished goods and the correct shipping amount with that specified by a customer shipping or purchase order (which may be part of a job order or job number)
[0019] Still further, the process management system may update records associated with RFID tags of material, such as rolls of paper, to indicate or track the amount of material left on the roll, for example, or other changes in the material.
[0065] In addition, the command system 12 may determine or calculate how much paper material is used or is removed from the roll (e.g., by tracking the amount of paper used in the corrugator machine) for the job order and thus may calculate the remaining length or amount of paper on the roll and store this length or amount in the electronic record for the RFID tag on the paper roll when the roll is removed from the corrugator machine.
The command system 12 may perform this record keeping automatically in order to prevent inventory stockouts and in order to reorder new stock if needed. Moreover, this paper amount, which may be stored in the record for the RFID tag on the roll, may be used in future operations to determine if this roll has enough paper to fulfill a future job order that may use that type of paper.

and a tag receiving terminal having at least one second processor, and a second memory storing second non-transitory computer-readable instructions, that when executed by the at least one second processor, cause the at least one second processor to: 
See Schoening [0047] FIG. 1 illustrates an example inventory and process management or tracking system 10 including a command system 12 connected to an RFID detection and tracking system 

store NFC tag data; 
See Schoening [0065] The command system 12 may perform this record keeping automatically in order to prevent inventory stockouts and in order to reorder new stock if needed. Moreover, this paper amount, which may be stored in the record for the RFID tag on the roll, may be used in future operations to determine if this roll has enough paper to fulfill a future job order that may use that type of paper.

generate a custom order number for identifying a transaction, wherein a payment state for the custom order number is set to be an unpaid state when the transaction is not paid, 
The primary reference does not teach “wherein a payment state for the custom order number is set to be an unpaid state when the transaction is not paid”; see section UNPAID/PAID below for further analysis.

See Schoening [0077] In another example, the data structure 108 associated with the tag 106 has six data fields including… a job order number field

and: update the amount data obtained by the external or built-in input device and the custom order number into the stored NFC tag data to generate an updated NFC tag.
The primary reference does not teach “update the custom order number”; see section UNPAID/PAID below for further analysis.

See Schoening [0019] Still further, the process management system may update records associated with RFID tags of material, such as rolls of paper, to indicate or track the amount of material left on the roll, for example, or other changes in the material.
[0084] Of course, at any time, a new RFID tag may be attached to or associated with products produced at any production stage, or an existing RFID tag may be updated


UNPAID/PAID
The primary reference, in the business of tags, teaches a tag containing order information. It does not explicitly teach the custom order number is set to be an unpaid state when the transaction is not paid and update the custom order number.

Uchimura, in the business of tags, teaches the custom order number is set to be an unpaid state when the transaction is not paid and update the custom order number.
See Uchimura [0055] The autonomous mobile POS apparatus 10 writes the payment completion information to the RFID chip embedded in the product tag by using the RFID reader/writer 111 (step S113). Thereby, it is possible to distinguish a paid product and an unpaid product.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the custom order number of the primary reference, the ability to the custom order number is set to be an unpaid state when the transaction is not paid as taught by Uchimura since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes having the tag indicate whether the item is paid for increases the security of the item.

Regarding claim 20;
The tag receiving terminal of claim 19, wherein the second non-transitory computer readable instructions further cause the at least one second processor to: determine whether the payment processing based on the updated NFC tag is performed by polling the payment state for the custom order number.
The combined references, in the business of tags, teach having a tag reflecting whether an item is paid/unpaid for. They do not explicitly teach determine whether the payment processing based on the updated NFC tag is performed by polling the payment state for the custom order number.

Uchimura, in the business of tags, teaches determine whether the payment processing based on the updated NFC tag is performed by polling the payment state for the custom order number.
See Uchimura [0008-0009], [0072] The autonomous mobile POS apparatus 10 writes payment completion information to the RFID chip embedded in the product tag by using the RFID reader/writer 111 (step S313). Since gates that can read RFID chip information are installed at the entrance and the exit of the shop 18, if a customer brings an unpaid product out of the shop, a warning sound or the like are output, for example. Accordingly, it is possible to prevent an unpaid product from being brought out of the shop.
[0080] The customer packs the product and moves to the front of the exit gate (step S414). If there is no unpaid product in the packed product (step S415, NO), the exit gate is opened (step S416), and the customer can exit the shop 18 (step S417). On the other hand, if there is an unpaid product in the packed product (step S415, YES), for example, a warning sound or the like are output (step S418), the exit gate is not opened, and the customer is unable to exit the shop 18 (step S419). Accordingly, it is possible to prevent an unpaid product from being brought out of the shop.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the tag of the combined references, the ability to determine if an item has been paid for as taught by Uchimura since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes having the tag indicate whether the item is paid for increases the security of the item.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602.  The examiner can normally be reached on M-F; 9-6 CDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J. WARDEN/
Examiner
Art Unit 3693

/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693